Citation Nr: 0201289	
Decision Date: 02/08/02    Archive Date: 02/20/02

DOCKET NO.  97-27 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the appellant was insane at the time of commission of 
offenses that led to his service discharge.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and J.B.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant served on active duty from February 5, 1968, to 
December 11, 1970, including periods of unauthorized absence 
from July 3, 1968, to August 16, 1968, and from November 21, 
1969, to September 5, 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in essence, found the evidence 
of record did not demonstrate the appellant was insane at the 
time of the offenses that led to his service discharge.  

In November 2001, the appellant testified at a video 
conference hearing before the undersigned Board Member.  A 
copy of the transcript of that hearing is of record.

The Board notes that in February 1996 the RO notified the 
appellant that his request to reopen his claim for 
entitlement to service-connected disability benefits had been 
denied because new and material evidence as to VA character 
of discharge determinations had not been submitted.  The 
record indicates the appellant was informed of his appellate 
rights at that time but that he did not submit a timely 
notice of disagreement as to that decision.  See 38 C.F.R. 
§§ 20.200, 20.201 (2001).  Therefore, the Board finds the 
matter on appeal is limited to the issue developed on appeal 
as styled on the title page of this decision.


FINDINGS OF FACT

1.  The appellant has been adequately notified of the 
evidence necessary to substantiate his claim and of the 
action to be taken by VA.  

2.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

3.  The appellant's service was terminated by discharge under 
conditions other than honorable. 

4.  The appellant's offenses leading to his discharge 
consisted of periods of unauthorized absence of greater than 
180 days and escape from law confinement.

5.  The evidence does not demonstrate the appellant was 
insane at the time of his unauthorized absence or escape from 
lawful confinement.


CONCLUSION OF LAW

The appellant was not insane at the time of commission of 
offenses that led to his service discharge.  38 U.S.C.A. 
§§ 101, 5107, 5303 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.12(b), 3.354 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA regulations have also been revised as a 
result of these changes.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  See 
38 C.F.R § 3.159(b)(1).  In this case, the Board finds that 
the August 1997 statement of the case and the September 2000, 
August 2001, and September 2001 supplemental statements of 
the case adequately notified the appellant of the evidence 
necessary to substantiate the claim and of the action to be 
taken by VA.

The revised duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R § 3.159(c).  

Although the hearing transcript indicates the appellant's 
representative referred to correspondence in the file from 
the appellant's mother describing his behavior before and 
after the head injury, this document is not associated with 
the appellate record.  The Board notes there are no other 
references to this document in the record but that there is 
correspondence in the file that may have been misconstrued as 
having been provided by the appellant's mother.  Therefore, 
the Board finds that all identified and authorized records 
pertinent to the matter on appeal have been received.  

The VCAA states that in claims for disability compensation VA 
is required to provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  See 
38 C.F.R § 3.159(c)(4).  The Board notes, however, that the 
matter on appeal involves basic entitlement based upon 
character of discharge and not entitlement to disability 
compensation.  

Therefore, the Board finds that VA has met the notice and 
duty to assist provisions contained in the new law.  In light 
of the notice and development action provided in this case, 
the Board also finds it would not be prejudicial to the 
appellant to issue a decision at this time.  But see 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this decision.  Further 
development and further expending of VA's resources is not 
warranted.

Background

Service medical records show that the appellant sustained an 
occipital basilar skull fracture and complete left ear nerve 
deafness as a result of a syncope episode upon reporting for 
training in February 1968.  An April 1968 medical board 
report noted that upon examination the appellant was alert 
and cooperative but found that he did not meet the minimal 
qualifications for induction and recommended he be referred 
to a physical evaluation board.  

A June 1968 neuro-psychiatric consultation noted mental 
status evaluation revealed the appellant was alert, well 
oriented, and cooperative.  It was noted that he was in no 
physical or emotional distress and that there was no evidence 
of psychosis, organicity, or disabling neurosis.  The 
examiner noted there was evidence of the appellant being a 
rather passive, dependent individual but that there was no 
evidence of antisocial behavior.  The diagnosis was no 
psychiatric illness.

Service records show that the appellant's offenses leading to 
his discharge consisted of periods of unauthorized absence of 
greater than 180 days and escape from lawful confinement.  
Records dated in November 1970 indicate the appellant and his 
legal counsel were advised that the appellant's request for a 
discharge for the good of the service could deprive him of 
virtually all rights as a veteran but that he chose to 
continue his request.  

A May 1972 VA administrative decision found the appellant's 
discharge was for willful and persistent misconduct and was 
considered to have been issued under dishonorable conditions.  

In correspondence dated in February 1988 the appellant stated 
that he went "AWOL" because he knew he was not medically 
fit for duty.  He also stated that his unauthorized absences 
occurred because he was scared after having been screamed at 
and threatened with a transfer to Vietnam.  

In correspondence dated in January 1996 the appellant, inter 
alia, stated that the medical evidence of record demonstrated 
his state of mind as a result of his serious head injury did 
not allow him to use rational and sound judgment.

Private medical evidence dated in August 1998 noted that the 
appellant had been treated for the aftereffects of a severe 
traumatic brain injury sustained in 1968.  It was noted that 
the injury had caused behavioral difficulties, including mood 
swings, rages, temper tantrums, and panic disorder.  The 
physician stated the appellant had suffered from a post-
concussion syndrome with many features since his original 
injury.

At his video conference hearing before the undersigned Board 
Member in November 2001 the appellant reiterated his claim 
and testified as to why he enlisted in service and as to 
events surrounding his periods of unauthorized absence.  He 
reported that he quit school and enlisted because he was 
afraid of being drafted at age 18 because of poor grades in 
school.  He stated that after his head injury he experienced 
difficulty concentrating, frustration, and outburst of anger.  
He also stated that he left service without authorization 
because he had been mistreated while assigned to the medical 
holding company and could not take it any more.  The 
appellant's pastor, J.B., testified that he had known the 
appellant since 1984 and that he had seen the appellant 
experience severe headaches, disoriented episodes, and mood 
swings.  

Analysis

VA law requires a discharge or release from active service 
under conditions other than dishonorable as a prerequisite to 
entitlement to VA benefits.  38 U.S.C.A. § 101 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.12(a) (2001).  

VA regulations set out conditions under which discharge or 
release from service constitutes a bar to the payment of 
benefits; however, benefits will not be barred if it is found 
that the person was insane at the time of committing the 
offense causing such discharge or release or unless otherwise 
specifically provided.  38 U.S.C.A. § 5303 (West 1991); 
38 C.F.R. § 3.12(b) (2001).

VA regulations define an insane person as one who, while not 
mentally defective or constitutionally psychopathic, except 
when a psychosis has been engrafted upon such basic 
condition, exhibits, due to disease, a more or less prolonged 
deviation from his normal method of behavior; or who 
interferes with the peace of society; or who has so departed 
(become antisocial) from the accepted standards of the 
community to which by birth and education he belongs as to 
lack the adaptability to make further adjustment to the 
social customs of the community in which he resides.  
38 C.F.R. § 3.354 (2001).

The United States Court of Appeals for Veterans Claims 
(Court) in clarifying the definition of an insane person for 
VA purposes held that an insane person is one who due to a 
disease exhibits a more or less prolonged deviation from his 
normal method of behavior, interferes with the peace of 
society, or has so departed from the accepted standards of 
the community to which by birth and education he belongs as 
to lack the adaptability to make further adjustment to the 
social customs of the community in which he resides.  Struck 
v. Brown, 9 Vet. App. 145, 152 (1996) (citing Zang v. Brown, 
8 Vet. App. 246, 252-53 (1995)).  

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2001).

In this case, the Board finds that the evidence of record 
does not demonstrate the appellant was insane at the time of 
his unauthorized absence or escape from lawful confinement.  
The Board further finds that the June 1968 neuro-psychiatric 
consultation report which found no evidence of psychiatric 
illness at that time is persuasive.  The report indicates the 
opinion was based upon an examination of the appellant and a 
review of the medical evidence of record.  

Although the appellant has submitted medical evidence stating 
he had suffered from a post-concussion syndrome with many 
features since his original injury, the opinion does not 
indicate that the appellant was insane for VA purposes 
because of this disease at the time of the commission of 
offenses that led to his service discharge.  See Struck, 9 
Vet. App. 145.  The Board also finds the August 1998 opinion 
warrants a lesser degree of probative weight because it 
appears the opinion was provided without consideration of the 
available contemporaneous medical evidence.

The only other evidence in support of the claim consists of 
opinions of the appellant and J.B.  While they are competent 
to testify as to symptoms he experiences, they are not 
competent to provide a medical opinion because this requires 
specialized medical knowledge.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board also notes that J.B. testified, in 
essence, that he did not know the appellant prior to 1984.  
The Board finds, therefore, that his observations are not 
probative as to the appellant's state of mind at the time of 
the commission of offenses that led to his service discharge.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise with the appellant prevailing in either 
event or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
Board finds the preponderance of the evidence is against the 
appellant's claim.


ORDER

The appeal is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

